DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11, 14-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosnjak et al (US20170257724, hereinafter “Bosnjak”).
Regarding claim 1, Bosnjak teaches a system (abstract, system) comprising:
a wearable head device comprising one or more sensors and one or more speakers (abstract, headtracking headphones); and
one or more processors (¶103-104, processors) configured to execute a method comprising:
receiving a first input from an application program (Fig. 2, “starting” of the system [comprising the control application for audio output] to receive input from the user to start playback on the headphones);
in response to receiving the first input, receiving, via a first service, an encoded audio stream (¶83, 86, in response to “starting” the system to start the audio playback, the exported file [that is encoded] is received by implementation assets ready to decode received file for audio playback);
generating, via the first service, a decoded audio stream based on the encoded audio stream (¶86, implementation asset decodes received exported file);
receiving, via a second service, the decoded audio stream (Fig. 7, ¶87, enabled application coupled to the headphones receive said decoded stream);
receiving a second input from one or more sensors of the wearable head device (Fig. 7, ¶88, IMU coupled to the headphone outputs a sensor data related to the position/orientation of the headphones);
receiving, via the second service, a third input from the application program, wherein the third input corresponds to a position of one or more virtual speakers (¶6, final audio output is customized based on a correlation between the surround sound audio track modelling a virtual speaker in a modeling space and the position and orientation of the listener’s head; Fig. 7, IMU tracks the listener’s head and outputs the data to enabled application in order to determine a final sound configuration for output);
generating, via the second service, a spatialized audio stream based on the decoded audio stream, the second input, and the third input (Fig. 1, spatialized audio stream is generated based on the decoded exported file, listener’s head position/orientation, and correlated with the audio tracks modeled in a modeling space); and
presenting, via the one or more speakers of the wearable head device, the spatialized audio stream (Fig. 1, spatialized audio playback for the listener).
Regarding claim 2, Bosnjak teaches wherein the second input corresponds to a position of the wearable head device (Fig. 1, position data 132).
Regarding claim 3, Bosnjak teaches wherein the position of the one or more virtual speakers is based on the position of the wearable head device (¶6, final audio output is customized based on a correlation between the surround sound audio track modelling a virtual speaker in a modeling space and the position and orientation of the listener’s head).
Regarding claim 4, Bosnjak teaches wherein the second input corresponds to a position of a physical object in a real environment (Fig. 1, position data 132).
Regarding claim 5, Bosnjak teaches wherein the position of the one or more virtual speakers is based on the position of the physical object (¶6, final audio output is customized based on a correlation between the surround sound audio track modelling a virtual speaker in a modeling space and the position and orientation of the listener’s head).
Regarding claim 6, Bosnjak teaches wherein the encoded audio stream is received from a remote server (¶83, encoded export file can be sent to a server for storage [and later retrieval for playback]).
Regarding claim 7, Bosnjak teaches wherein the first service is a different service than the second service (Fig. 1, Fig. 7, implementation assets is not same module as enabled application).
Regarding claim 9, Bosnjak teaches wherein the spatialized audio stream comprises eight audio channels, wherein one of the eight audio channels comprises a subwoofer channel (¶101, output can be 8 channel; ¶71, multichannel output such as 7.1 is already envisioned – wherein the “.1” refers to the subwoofer channel).
Regarding claim 11, Bosnjak teaches wherein the spatialized audio stream is presented based on at least one of user spatialized audio, per-screen spatialized audio, and per-room spatialized audio (Fig. 1, output audio is based on listener’s head position [i.e. user spatialized audio]).
Regarding claim 14, Bosnjak teaches wherein the presentation of the spatialized audio stream is based on user settings (Fig. 1, output audio is based on listener’s head position [i.e. user settings]).
Regarding claim 15, Bosnjak teaches wherein the presentation of the spatialized audio stream is based on settings of the application program (¶6, 76, 79, user inputs parameters into the software [application program] to output final audio mix).
Regarding claims 17-18, they are rejected similarly as claims 1-2, respectively. The method can be found in Bosnjak (¶4, method). 
Regarding claim 19, it is rejected similarly as claims 4. The method can be found in Bosnjak (¶4, method).
Regarding claim 20, it is rejected similarly as claims 1. The medium can be found in Bosnjak (¶133, medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosnjak et al (US20170257724, hereinafter “Bosnjak”) in view of Pang et al (US20110182431, hereinafter “Pang”).
Regarding claim 8, Bosnjak fails to explicitly teach wherein the spatialized audio stream comprises six audio channels, wherein one of the six audio channels comprises a subwoofer channel.
Pang teaches wherein the spatialized audio stream comprises six audio channels, wherein one of the six audio channels comprises a subwoofer channel (¶210, 214, generating 6.1 channel output wherein the “.1” refers to the subwoofer channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multichannel output (as taught by Bosnjak) for the 6.1 channel output (as taught by Pang). The rationale to do so is to substitute one well known channel output configuration for another to yield the predictable result of outputting a multichannel output (6) that includes a subwoofer channel.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosnjak et al (US20170257724, hereinafter “Bosnjak”) in view of Miyazaya et al (US20140300636, hereinafter “Miyazaya”).
Regarding claim 10, Bosnjak fails to explicitly teach wherein presenting the spatialized audio stream is based on a position and distance of the wearable head device relative to a virtual screen configured to present a virtual content displayed on a display of the wearable head device.
Miyazaya teaches wherein presenting the spatialized audio stream is based on a position and distance of the wearable head device relative to a virtual screen configured to present a virtual content displayed on a display of the wearable head device (Figs. 8-9, ¶77-80, the output sound is based on a position and distance of the wearable head device (e.g. user location) relative to a virtual position (¶35, 55)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the localization technique (as taught by Miyazaya) to the immersive audio system (as taught by Bosnjak). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of generating localized audio as it relates to a virtual object based on a position of the virtual object and the listener [Miyazaya, ¶11].

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosnjak et al (US20170257724, hereinafter “Bosnjak”) in view of Oishi (US11212606).
Regarding claim 13, Bosnjak fails to explicitly teach wherein the spatialized audio stream is presented based on the per-room spatialized audio, and the method further comprises:
in accordance with a determination that a position of the wearable head device is in a first room, presenting the spatialized audio comprises presenting a first spatialized audio associated with the first room; and
in accordance with a determination that a position of the wearable head device is in a second room, presenting the spatialized audio comprises presenting a second spatialized audio associated with the second room,
wherein:
the first spatialized audio is different than the second spatialized audio, and
the first room is different than the second room.
Oishi teaches wherein the spatialized audio stream is presented based on the per-room spatialized audio, and the method further comprises:
in accordance with a determination that a position of the wearable head device is in a first room, presenting the spatialized audio comprises presenting a first spatialized audio associated with the first room (col 22 lines 31-64, audio system can generate spatialized audio based on room parameters [e.g. room impulse response, reverberation time, reverberation level, etc.]); and
in accordance with a determination that a position of the wearable head device is in a second room, presenting the spatialized audio comprises presenting a second spatialized audio associated with the second room (col 22 lines 31-64, audio system can generate spatialized audio based on room parameters [e.g. room impulse response, reverberation time, reverberation level, etc.]),
wherein:
the first spatialized audio is different than the second spatialized audio, and
the first room is different than the second room (col 22 lines 31-64, audio system can generate spatialized audio based on room parameters [e.g. room impulse response, reverberation time, reverberation level, etc.]; each of the room parameters change with room size and thus are considered to be different rooms which would then produce different audio settings thereby generating different spatialized audio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the immersive audio system (as taught by Bosnjak) such that generating spatialized audio takes into account room parameters (as taught by Oishi). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improving audio output based on a listener’s head position as well as listening environment parameters.
Regarding claim 16, Bosnjak in view of Oishi teaches wherein the first spatialized audio stream is associated with a centralized setting, and the method further comprises:
receiving a fourth input from a second application program; and
presenting, via the one or more speakers of the wearable head device, a second spatialized audio stream associated with the centralized setting (Oishi, col 10 lines 33-36, privacy setting alters the audio to be played back to the user; in other words, privacy setting can be considered a “centralized setting” such that all other audio parameters are indirectly affected by the privacy setting which alters the final audio output).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651